DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  R.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 8, line 12, the phrase FIG. 2 is objected to as there is no Figure 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 18, the phrase the gap area (S1) lacks proper antecedent basis.
	In regards to Claim 20, the phrase the strength (F2) lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Alvarez et al (20080066843) in view of Peene (3336744).
Alvarez teaches a tire steel cord (Figures) having a layer-twisted structure comprising:
	a core composed of two core filaments (Paragraphs 10, 79); and
	a sheath composed of eight sheath filaments (Paragraphs 11, 79) that are twisted together around the core (Abstract), 

	a diameter (Dc) of the core filaments and a diameter (Ds) of the sheath filaments satisfy a relationship represented by the following Equation (	1):
	0.90 < Ds/Dc < 1.10	 (1) (Paragraph 72; both sets of filaments have the same diameter).
	While Alverez essentially teaches the invention as detailed, it fails to specifically teach that the twisting direction of the core filaments and the sheath filaments are different.  Peene, however, teaches that it is well known to twist the core filaments and the sheath filaments in different directions (Column 3, lines 17-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the directions of twist different, so as to improve penetration of rubber, increasing fatigue resistance (Peene, Column 2, lines 15-21; gaps created by different twists direction would improve penetration of rubber).  The ordinarily skilled artisan would have appreciated the benefits and known to make the directions of twist opposite to one another so as to improve the tire steel cord.
	In regards to Claim 12, Alvarez teaches the Dc and the Ds are the same (Paragraph 72).
	In regards to Claims 13 and 14, Alverez teaches the Dc and the Ds are both 0.30 to 0.55 mm (Paragraphs 12, 13).
	In regards to Claim 15, Alverez teaches the twisting pitch of the core filaments is 5 to 15 mm (Paragraph 14).
	In regards to Claim 16, Alverez teaches the twisting pitch of the sheath filaments is 9 to 30 mm (Paragraph 14).
	In regards to Claim 17, Alverez does not specifically state that a gap area (S1) of the sheath and a sum (S2) of the cross-sectional areas of the sheath filaments satisfy a relationship represented by the following Equation (2):	40 < S1/S2 x 100 (%) < 120 (2).

	Likewise in regards to Claim 18, since the input data points of Alverez are the same as those of Applicant, Alverez would obviously teach the gap area (S1) of the sheath is 0.30 mm2  or larger.
	In regards to Claim 19, Alverez teaches a strength (F1) of the core filaments and a strength (F2) of the sheath filaments satisfy a relationship represented by the following Equation (3):
	F1/F2 x 100 > 90 (%) (3) (Paragraph 121; Breaking load 265 N).
	In regards to Claim 20, Alverez teaches the strength (F2) of the sheath filaments is 150 N or higher (Paragraph 121; Breaking load 265 N).
	In regards to Claims 21-30, both Alverez and Peene teach use in a pneumatic tire (Alverez: Figures, Peene: Column 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Ikehara et al (5311917) Figure 3, Column 2 and Ikehara (5213640) Figure 1, Abstract teach structures similar to those as currently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732